NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0876-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TYHAN BROWN,
a/k/a TYHAM BROWN,

     Defendant-Appellant.
________________________

                   Submitted September 20, 2021 – Decided October 8, 2021

                   Before Judges Messano and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 16-12-3622.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Richard Sparaco, Designated Counsel, on the
                   brief).

                   Jill S. Mayer, Acting Camden County Prosecutor,
                   attorney for respondent (Kevin J. Hein and Rachel M.
                   Lamb, Special Deputy Attorneys General/Acting
                   Assistant Prosecutors, of counsel and on the brief).
PER CURIAM

      A jury convicted defendant Tyhan Brown, a/k/a Tyham Brown, of first-

degree conspiracy to commit murder, N.J.S.A. 2C:5-2 and 2C:11-3(a)(1)(2);

first-degree attempted murder of Amir Dixon, N.J.S.A. 2C:5-1 and 2C:11-

3(a)(1); the lesser-included charge of first-degree aggravated manslaughter of

Gabrielle Hill-Carter, N.J.S.A. 2C:11-4(a)(1); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a)(1); and second-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b).1       After appropriate

mergers, the judge sentenced defendant to a sixteen-year term of imprisonment

on the attempted murder conviction, subject to an eighty-five-percent period of

parole ineligibility pursuant to the No Early Release Act (NERA), N.J.S.A.

2C:43-7.2; a consecutive twenty-eight-year term of imprisonment subject to

NERA on the aggravated manslaughter conviction; and a consecutive seven-

year term of imprisonment on the unlawful possession of a weapon conviction,

subject to forty-two months of parole ineligibility under the Graves Act,

N.J.S.A. 2C:43-6(c).

      Defendant raises the following points for our consideration:


1
  Defendant was indicted with two codefendants, his mother, Shakia Land, and
defendant's girlfriend at the time, Natasha L. Gerald, who were each charged
with one count of hindering the apprehension of defendant, N.J.S.A. 2C:29 -
3(a)(7). The court entered pre-trial orders severing those counts of the
indictment, and defendant was tried separately.
                                     2                                A-0876-18
              POINT I — DEFENDANT WAS DENIED THE
              RIGHT TO A FAIR TRIAL DUE TO THE
              ERRONEOUS      ADMISSION OF MULTIPLE
              INADMISSIBLE HEARSAY STATEMENTS. (Not
              Raised Below).

              POINT II — THE TRIAL COURT COMMITTED
              ERROR IN PERMITTING EVIDENCE OF PRIOR
              CRIMINAL ACTIVITY AND/OR DISPOSITION
              UNDER N.J.R.E. 404(b): THE TRIAL COURT
              ERRED    IN    ALLOWING   EVIDENCE   OF
              DEFENDANT'S        PURPORTED       GANG
                           2
              AFFILIATION.

              POINT III — THE TRIAL COURT SHOULD HAVE
              SUA SPONTE DISMISSED ALL THE COUNTS IN
              THE INDICTMENT UNDER STATE V. REYES
              DESPITE THE DEFENDANT'S        COUNSEL'S
              FAILURE TO MAKE SUCH A MOTION AT THE
              CONCLUSION OF THE STATE'S CASE. (Not Raised
              Below).

              POINT IV — THE TRIAL COURT SHOULD HAVE
              SUA SPONTE ENTERED A JUDGMENT OF
              ACQUITTAL NOTWITHSTANDING THE VERDICT
              BASED UPON THE INSUFFICIENCY OF THE
              EVIDENCE. (Not Raised Below).

              POINT V — THE SENTENCE TO THREE
              CONSECUTIVE     TERMS    TOTALING AN
              AGGREGATE TERM OF FIFTY-ONE YEARS,
              FORTY YEARS AND TEN MONTHS PAROLE
              INELIGIBILITY WAS EXCESSIVE.




2
    We have eliminated this point's subpoints.
                                      3                     A-0876-18
Having considered these arguments in light of the record and applicable legal

standards, we affirm defendant's convictions but remand to the Law Division for

resentencing.

                                       I.

                                       A.

      The State moved pre-trial to admit certain evidence, specifically:

uncharged prior bad acts of defendant, pursuant to N.J.R.E. 404(b); and, a

certain Facebook Live video depicting defendant badmouthing Dixon days

before the shooting.3 The judge conducted an evidentiary hearing at which

Camden County Prosecutor's Office Detective Sherman Lee Hopkins, the lead

homicide investigator, was the sole witness.

      The State contended that on August 24, 2016, just before 8:30 p.m., police

responded to an address in Camden and found eight-year-old Gabrielle "Gabby"

Hill-Carter with a gunshot wound to her head. She died two days later. The



3
  The Rule 104 hearing also addressed other evidence the State sought to admit
at trial. Defendant was arrested in Tennessee for a violation of his juvenile
parole, and he provided Detective Hopkins and his colleague with a recorded
video statement on August 30, 2016, after waiving his Miranda rights. See
Miranda v. Arizona, 384 U.S. 436 (1966). Additionally, the detective obtained
a warrant and secured recordings of phone calls defendant made to codefendant
Gerald from the Camden County jail. The judge ruled the evidence was
admissible. Since defendant's brief does not challenge the admission of this
evidence at trial, we deem any issue in that regard to have been waived. State
v. W.C., ___ N.J. Super. ___, ___ (App. Div. 2021).
                                    4                                   A-0876-18
child, however, was not the intended target of the shooting; instead, the State

asserted the target was Amir "Savage" Dixon, someone with whom defendant

was having an ongoing gang-related dispute documented on social media.

      At the pretrial hearing, Hopkins identified video from a surveillance

camera near the homicide scene that showed Dixon, Gabby, and others on the

sidewalk immediately before the shooting.      The detective also identified a

Facebook Live video recording of defendant made on August 20, 2016 . In

explicit language that contained gang references, defendant blamed Dixon for

"call[ing] the cops on us."

      Hopkins testified about conversations he had with others during the

investigation, including Dixon's friend, Michael Jones. Jones relayed specific

details of a prior gang-related incident on August 19 or 20, 2016. According to

Jones, defendant and others were on four-wheel all-terrain vehicles (ATVs)

when they confronted Dixon on the street; defendant brandished a weapon at

Dixon.

      Detective Hopkins also spoke with John Burgos, a friend of defendant.

Burgos said he picked defendant up after the shooting on August 24, and that

defendant was in possession of either a .380- or 9-mm. handgun. Burgos said

defendant told him about an incident earlier in the day, in which Dixon slapped

defendant and shot at him. Burgos also told the detective that defendant said he

                                     5                                   A-0876-18
and others had "jumped out" at Dixon later that evening. Defendant fired at

Dixon, but his weapon jammed, and he did not hit anyone.

      After considering oral argument, and citing State v. Cofield, 127 N.J. 328

(1992), and State v. Goodman, 415 N.J. Super. 210 (App. Div. 2010), the judge

concluded evidence of the ATV incident and the Facebook Live video were

admissible.

                                         B.

      At trial, the State introduced the surveillance video and the testimony of

several witnesses who were present at the shooting and its immediate aftermath.

The witnesses described, and the video showed, Gabby playing on her bike with

other children in the area in front of her home. One of the witnesses said that in

the weeks prior to the shooting, there were some "new guys" hanging around the

neighborhood and an increase in drug activity. Dixon was one of the "new

guys." Another witness, Ida Bush, who lived across the street from Gabby's

house, saw Dixon follow a couple to a nearby street corner shortly before the

shooting started, presumably to sell them drugs. The woman who intended to

purchase the drugs was called as a State's witnesses.

      Dixon testified that as he walked toward the street corner, he saw an

individual approaching and heard gunshots. He ran past Gabby and into Ms.

Bush's house; Dixon closed the door, leaving the child outside on the steps as

                                     6                                     A-0876-18
the shooting continued. When it stopped, Ms. Bush heard someone cry, "the

baby, the baby." She opened her front door, and Gabby's body fell into the

doorway. None of the witnesses, including Dixon and his friend, Ralph Johnson,

who was with Dixon before the firing started, identified defendant as being at

the scene.

      The Facebook Live video was played for the jury. It suffices to say that

in explicit language, defendant blamed "Savage" for calling police after the ATV

incident a few days earlier. Additionally, as noted, Detective Hopkins obtained

copies of a recorded phone call between defendant and Gerald from the Camden

County jail. Defendant instructed Gerald to open a Facebook Live stream while

he was on the phone and said he would not start talking until at least six people

were watching live. During the call, defendant criticized Burgos for speaking

with the police, stating "tell the gang to stay away from John Burgos, he

different."    Defendant called Burgos a "rat" for giving "two 100-page

statements." Defendant said about Burgos, "[h]e think that we cool, we really

not cool. . . . He got two statements. . . . Who made him to say my name? What

made him say my name?"

      Police also recovered a Facebook message defendant posted on his public

access page at 8:14 p.m. on August 26, 2016, the night Gabby died. It said:

                     This beef shit, I give it up. The street shit[,] I
              give it up. It's the same shit every[]day. . . . Shit ain't
                                        7                                   A-0876-18
            doing nothing but breaking my little family apart. I'm
            tired of keeping my mom up all times of the night
            worried about me, stressing her out. I got [five] sisters
            and a child to look after. Y'all can have that shit. Word
            up. Y'all can call me what y'all want . . . . The shit y'all
            trying to do now[,] I been did that shit man[,] word up.
            So when it comes to the street shit, do me a favor and
            count me out. I just want my mom and my sisters and
            my whole support system to know I’m sorry and I got
            this. Trying to save my momma a tear. Got to bury
            her, can't let her bury me, [it] ain't gonna happen . . . .

      In the statement provided to Detective Hopkins while in custody in

Tennessee, defendant claimed that he was not at the scene of the shooting.

Rather, earlier in the day, his aunt, Shante Land, drove defendant and his family

to her home in Sicklerville. According to defendant, his mother was fearful

because gunshots were fired at her car earlier in the day, leaving a bullet hole in

the window.

      The State called a police officer who responded to defendant's mother's

call that her car was hit by gunfire earlier in the day of Gabby's shooting. He

confirmed that the car was struck by gunfire. Ms. Land, however, testified that

although she drove defendant and his family to Sicklerville, they did not arrive

until 11 p.m., well after the shooting. This was confirmed by a Gloucester City

police officer who testified that he stopped the vehicle for running a red light

around 10 p.m.




                                      8                                     A-0876-18
      FBI Special Agent William Schute testified that forensic analysis of

defendant's cell phone records revealed the phone was in Camden in "close

proximity" to the murder scene at 8:11 p.m., 8:18 p.m., and 8:31 p.m. The State's

ballistics experts testified that at least four different firearms were discharged at

the scene of the shooting. Three different handguns discharged the shells and

casings recovered from different locations around the scene; however, none of

the recovered casings could be linked to the bullet that killed Gabby, because

that had been fired by a revolver.

                                           C.

      Additionally, the State called Jones, Burgos and Emmett Tolbert,

defendant's cellmate while he was detained in Tennessee, as witnesses at trial.

We set forth their testimony separately, because that evidence, the prosecutor's

direct examination, and the court's rulings, are the subjects of Point I in

defendant's brief.

      Tolbert testified that he and defendant were gang members. Defendant

was distressed when he returned to the cell they shared after being interrogated

by New Jersey detectives. Defendant told Tolbert that he had shot a rival gang

member in the head with a revolver while the man was running into his house

and that seven people were involved in the shooting. Defendant did not believe

he would be charged because there were so many others involved. Defendant

                                       9                                      A-0876-18
also complained to Tolbert that police were "harassing" his family members and

girlfriend, and he hoped that his girlfriend "sticks to the script." During direct

examination, the prosecutor showed Tolbert his statement on several occasions,

asking if it refreshed his recollection, even though, on some occasions, the

witness had not indicated any lack of memory.

        Burgos was called as a State's witness and immediately claimed no

knowledge or recollection of any statement he gave to Detective Hopkins. In

her questions, the prosecutor frequently included facts Burgos allegedly told the

detective in his statement and asked if he recalled those facts or that he told them

to Hopkins. Burgos continued to claim ignorance or lack of recollection.

        There were no objections to any of the direct examination until defense

counsel requested a sidebar and told the judge: "[T]he witness said I don't

remember [thirty] times, [forty] times. I think it's appropriate to do a Gross4

hearing and a video." The prosecutor objected, stating she was "almost done"

and counsel should have the opportunity to cross-examine Burgos before the

hearing.     The judge agreed, and the prosecutor's questioning continued,

frequently including facts Burgos told the detective and asking if the witness

recalled. Burgos said he did not recall in answering nearly every question.



4
    State v. Gross, 121 N.J. 1 (1990).

                                         10                                  A-0876-18
      When the prosecutor ended direct examination, defense counsel again

asked for a sidebar. He advised the judge that he wanted the video recording of

Burgos's statement played for the jury before he cross-examined the witness.

The judge asked counsel: "[Y]ou have no objection to it being played in lieu of

a Gross hearing being conducted?" Counsel responded: "That's indeed correct .

. . ." The prosecutor then played the video recording for the jury, and defense

counsel later cross-examined Burgos.

      Burgos told police that on the night of August 24, 2016, he picked up

defendant in North Camden where he was standing outside of a van with five

other individuals who were "showing off" guns; defendant also had a gun.

Defendant told Burgos that earlier in the day, Dixon had slapped him during an

argument and fired a shot at him. Defendant saw Dixon later in the evening,

and he "jumped out" at Dixon, who ran away. Defendant claimed his gun

jammed when he tried to fire. Burgos told Hopkins that after the s hooting,

defendant's mother sent defendant to live with a relative in Tennessee to "keep

him out of trouble."

      When Jones testified, he claimed not to recall critical details regarding the

ATV incident, in some instances denying things he told Detective Hopkins in

his statement. The prosecutor ceased her questioning and outside the presence

of the jury, asked the judge to conduct a Gross hearing. Hopkins then testified

                                      11                                    A-0876-18
about the circumstances under which he took Jones' recorded video statement,

which was played for the judge. The judge considered the factors outlined by

the Court in Gross.5 He determined Jones "feigned failure of recollection," and

the State had proven the "reliability of [the] statement." It was played for the

jury with redactions.

        In the statement, Jones said there was "beef" between defendant, who was

a member of the Bloods, and Dixon who was a Hoover Crip. A few days before

Gabby's shooting, three men atop ATVs pulled up to Jones and Dixon on the

street, started "some bully shit," and flashed a gun at Dixon.         Jones said

defendant came back and "hit[] a little girl" because he thought Dixon called

police regarding the ATV incident.        On cross-examination, Jones said his

statement was all "hearsay and lies," and that he never saw defendant with a gun.

        Defendant did not testify or call any witnesses.

                                         II.

        In Point I, defendant contends he was denied a fair trial because of the

"admission of multiple inadmissible hearsay statements" during the testimony

of Jones, Burgos and Tolbert. Defendant claims this occurred through the

prosecutor's use of the prior statements those witnesses made to law

enforcement. Defendant acknowledges there was never any objection from


5
    Id. at 10 (quoting State v. Gross, 216 N.J. Super. 98, 109–10 (1990)).
                                        12                                   A-0876-18
defense counsel, and so we review the argument employing the plain error

standard. See R. 2:10-2 (An "appellate court may, in the interests of justice,

notice plain error not brought to the attention of the trial . . . court" if "it is of

such a nature as to have been clearly capable of producing an unjust result .").

      "We review the trial court's evidentiary ruling 'under the abuse of

discretion standard because, from its genesis, the decision to admit or exclude

evidence is one firmly entrusted to the trial court's discretion.'"          State v.

Williamson, 246 N.J. 185, 198–99 (2021) (quoting State v. Prall, 231 N.J. 567,

580 (2018)). N.J.R.E. 803(a)(1)(A) provides that prior inconsistent statements

may be admitted as substantive evidence if they are inconsistent with a witness'

testimony and, if offered by the party calling the witness, they are sound -

recorded or in a writing made or signed by the witness.

      We have held that a prior statement may be inconsistent, for purposes of

this Rule, when "it deviate[s] from [the witness'] assertions on the witness

stand," or when the witness "feigned a lack of recollection regarding the facts

contained in his prior statement." State v. Caraballo, 330 N.J. Super. 545, 556

(App. Div. 2000). See State v. Brown, 138 N.J. 481, 542 (1994) ("[A] feigned

lack of recollection is an inconsistency on which the admission of a witness's

prior inconsistent statement may be based."). "The Gross hearing — the name

given to the 104 hearing — requires the trial court to determine the admissibility

                                       13                                      A-0876-18
of an inconsistent out-of-court statement by assessing whether the statement is

reliable." State v. Cabbell, 207 N.J. 311, 322–23 n.5 (2011) (citing Gross, 121

N.J. at 10, 17). The burden is on the party seeking to admit the statement to

prove the reliability of the prior inconsistent statement by a fair preponderance

of the evidence invoking "all surrounding circumstances." State v. Spruell, 121

N.J. 32, 42 (1990) (citing Gross, 121 N.J. at 16–17).

      We agree with defendant that the process employed by the prosecutor with

respect to Jones and Burgos was not textbook. Frequently, the prosecutor posed

questions to the witnesses that included the very facts contained in the

subsequently admitted statements and asked if the witness made that statement

or recalled making the statement. That was improper, because the judge had not

yet ruled on the admissibility of the prior statements under N.J.R.E.

803(a)(1)(A). When posed, the questions contained inadmissible hearsay.

      However, there was no objection to the direct examination. Moreover, in

Jones' case, we agree with the judge's penultimate ruling, i.e., that Jones was

feigning ignorance and, therefore, the State established inconsistency for

purposes of the evidence rule. In addition, in Jones' case, the judge considered

the Gross factors and concluded the statement was reliable. Since we agree with

the judge's conclusion that the prior statements were admissible subject to




                                     14                                   A-0876-18
redaction, any error in the prosecutor's direct examination was harmless beyond

a reasonable doubt. 6

      As to Burgos, not only was there no objection to the prosecutor's questions

on direct examination, but defense counsel also interrupted and requested a

sidebar, noting the witness' repeated lack of recollection to simple questions

posed. He then asked the judge to hold a Gross hearing, and, after the prosecutor

asked some additional questions without objection, defense counsel requested

the judge permit Burgos' statement to be played for the jury before he conducted

cross-examination. Any objection now raised to the admission of the statement

lacks sufficient merit to warrant discussion under the invited error doctrine. R.

2:11-3(e)(2). See State v. A.R., 213 N.J. 542, 561 (2013) (holding "trial errors

that were induced, encouraged or acquiesced in or consented to by defense

counsel ordinarily are not a basis for reversal on appeal" (quoting State v.

Corsaro, 107 N.J. 339, 345 (1987))). The invited admission of Burgos' statement

into evidence makes any error in the prosecutor's method of establishing its

inconsistency harmless beyond a reasonable doubt.


6
    Defendant now raises for the first time that Jones' statement included
inadmissible hearsay, in particular, a statement Jones said Ralph Johnson made
implying that defendant had shot at Dixon and Johnson. The State contends that
the statement was independently admissible as an "excited utterance," pursuant
to N.J.R.E. 803(c)(2). We need not decide the issue because Johnson's alleged
statement was fleeting in the context of Jones' entire statement, was confusing
as to whom it accused of the shooting, and its admission was not plain error.
                                      15                                 A-0876-18
      Lastly, as to Tolbert's testimony, defendant claims the prosecutor

impermissibly used his prior statement in a manner that permitted the witness to

simply "parrot" his prior statement. We disagree.

      "Once a proper foundation has been laid, a witness may examine any

document to refresh his memory." State v. Carter, 91 N.J. 86, 122 (1982). "The

admissible evidence is the recollection of the witness, and not the extrinsic

paper." Id. at 123. "In propounding questions, a prosecutor may not merely

parrot a statement ostensibly used to refresh recollection." Caraballo, 330 N.J.

Super. at 558. In this case, the prosecutor did use Tolbert's prior statement to

refresh his recollection after the witness said he could not recall what he had

previously stated.   Tolbert then testified generally consistently with his

statement, and there was never an objection to that testimony. The method

employed by the prosecutor does not compel reversal.

                                      III.

      In Point II, defendant contends that the judge erred in ruling evidence of

the prior ATV incident and defendant's Facebook Live posting were admissible.

According to defendant, the prior bad act evidence failed to meet the Cofield

standard for admission, and the video, with its gang-related rhetoric, violated

the limitations we set forth in Goodman. Again, we disagree.




                                     16                                  A-0876-18
      "[S]ensitive admissibility rulings regarding other-crimes evidence made

pursuant to Rule 404(b) are reversed '[o]nly where there is a clear error of

judgment.'" State v. Green, 236 N.J. 71, 81 (2018) (second alteration in original)

(quoting State v. Rose, 206 N.J. 141, 157–58 (2011)). While evidence of

uncharged crimes or bad acts may be admissible to prove, among other things,

motive, such "evidence . . . 'has a unique tendency' to prejudice the jury . . .

[and] under Rule 404(b) 'must pass [a] rigorous test.'" Ibid. (second alteration

in original) (first quoting State v. Reddish, 181 N.J. 553, 608 (2004), then

quoting State v. Garrison, 228 N.J. 182, 194 (2017)).

      While membership in a gang is not inherently criminal, evidence that a

defendant is affiliated with a gang would tend to lead the average juror to

conclude that the defendant has engaged in criminal activity. Goodman, 415

N.J. Super at 227–28. "Such evidence has the potential to 'taint' a defendant in

much the same way as evidence of actual criminal conduct. Consequently, the

evidence can only be used if the more demanding provisions of N.J.R.E. 404(b),

as interpreted in Cofield, are satisfied." Id. at 228. The test for admission is

well-known:

            1. The evidence of the other crime must be admissible
            as relevant to a material issue;

             2. It must be similar in kind and reasonably close in
            time to the offense charged;

                                      17                                   A-0876-18
            3. The evidence of the other crime must be clear and
            convincing; and

            4. The probative value of the evidence must not be
            outweighed by its apparent prejudice.

            [Goodman, 415 N.J. Super. at 229–30 (quoting State v.
            Williams, 190 N.J. 114, 122 (2007)); See also Cofield,
            127 N.J. at 338.]

      The trial judge evaluated the interrelated evidence of the prior ATV

incident and the Facebook Live video by employing this four-prong analysis.

Defendant's arguments that the evidence of his affiliation with a rival gang and

prior recent incidents between the two men did not establish motive, or that the

evidence, which came in large part from defendant's own mouth, was less than

clear and convincing, or that its potential prejudice outweighed its probative

value, lack sufficient merit to warrant extended discussion. R. 2:11-3(e)(2).

                                      IV.

      In Points III and IV, defendant contends that the judge should have sua

sponte dismissed the indictment at the end of the State's case pursuant to State

v. Reyes, 50 N.J. 454 (1967), or sua sponte entered judgment notwithstanding

the verdict based on the insufficiency of the evidence. In large part, defendant

contends the evidence was insufficient to support conviction of conspiracy to

commit murder. He then asserts in conclusory fashion, "[t]he same argument




                                     18                                  A-0876-18
with regard to conspiracy is hereby made with regard to the remaining counts in

the indictment." Defense counsel failed to make either motion at or after trial.

      Initially, we refuse to consider the argument as it relates to any conviction

other than conspiracy. See Nextel of N.Y., Inc. v. Borough of Englewood Cliffs

Bd. of Adjustment, 361 N.J. Super. 22, 45 (App. Div. 2003) ("Where an issue is

based on mere conclusory statements by the brief writer, we will not consider

it." (citing Miller v. Reis, 189 N.J. Super. 437, 441 (App. Div. 1983))). N.J.S.A.

2C:5-2(a), provides in pertinent part:

             A person is guilty of conspiracy with another person or
             persons to commit a crime if with the purpose of
             promoting or facilitating its commission he:

                   (1) Agrees with such other person or
                   persons that they or one or more of them
                   will engage in conduct which constitutes
                   such crime or an attempt or solicitation to
                   commit such crime; or

                   (2) Agrees to aid such other person or
                   persons in the planning or commission of
                   such crime or of an attempt or solicitation
                   to commit such crime.

"Because the conduct and words of co-conspirators is generally shrouded in

'silence,   furtiveness   and   secrecy,'   the   conspiracy   may     be   proven

circumstantially." State v. Samuels, 189 N.J. 236, 246 (2007) (quoting State v.

Phelps, 96 N.J. 500, 509 (1984)).


                                      19                                    A-0876-18
      Here, there was significant direct and circumstantial evidence that

defendant was part of a conspiracy to kill Dixon. There was evidence of rising

tensions between two rival gangs in the days before the shooting.         In the

Facebook Live video, defendant urged his cohorts to "gang back there" because

he believed Dixon had called police after the ATV incident. Finally, there was

significant forensic evidence that numerous rounds fired at the scene came from

at least four different weapons discharged at various locations around the

intersection where Dixon was dealing drugs. We affirm the conviction for

conspiracy to commit murder.

                                       V.

      Defendant was twenty years old at the time of sentencing, and, although

this was his first adult conviction, the judge noted his record of juvenile

adjudications and violations of probation was essentially unbroken during the

previous five years. The judge concluded that aggravating factors three, five,

six and nine applied. See N.J.S.A. 2C:44-1(a)(3) (the risk of re-offense); (5)

(involvement in "organized criminal activity"); (6) (prior criminal record) ; (9)

(need to deter defendant and others). He rejected all mitigating factors proposed

by defense counsel.

      In concluding consecutive sentences were appropriate, the judge cited

reliance on the factors outlined in State v. Yarbough, 100 N.J. 627, 643–44

                                     20                                   A-0876-18
(1985).7 He noted there were two separate victims of defendant's crimes and

concluded the primary tenet justifying consecutive sentences was "that there be


7
    The Yarbough factors are:

             (1) there can be no free crimes in a system for which
             the punishment shall fit the crime;

             (2) the reasons for imposing either a consecutive or
             concurrent sentence should be separately stated in the
             sentencing decision;

             (3) some reasons to be considered by the sentencing
             court should include facts relating to the crimes,
             including whether or not:

                   (a) the crimes and their objectives were
                   predominantly independent of each other;

                   (b) the crimes involved separate acts of
                   violence or threats of violence;

                   (c) the crimes were committed at different
                   times or separate places, rather than being
                   committed so closely in time and place as
                   to indicate a single period of aberrant
                   behavior;

                   (d) any of the crimes involved multiple
                   victims;

                   (e) the convictions for which the sentences
                   are to be imposed are numerous;

             (4) there should be no double counting of aggravating
             factors;


                                     21                                 A-0876-18
no free crimes in a system for which punishment shall fit the crime." In

imposing a consecutive sentence for the unlawful possession of a firearm, the

judge reiterated this principle, and then said: "There's simply too many guns in

the city of Camden. There's too many people running around thinking that that

somehow makes them more important, bigger[,] and allows them to wreck harm

on other people[,] and we simply can't allow that to happen." The judge imposed

the sentences referenced earlier.

      Defendant argues the aggregate sentence imposed was excessive because

the judge failed to properly weigh the aggravating and mitigating sentencing

factors and should have imposed concurrent instead of consecutive sentences.

      We begin by noting "[a]ppellate review of the length of a sentence is

limited." State v. Miller, 205 N.J. 109, 127 (2011). As the Court has repeatedly

reiterated:

              The appellate court must affirm the sentence unless (1)
              the sentencing guidelines were violated; (2) the
              aggravating and mitigating factors found by the

              (5) successive terms for the same offense should not
              ordinarily be equal to the punishment for the first
              offense[.]

              [100 N.J. at 643–44.]

A sixth factor, imposing an overall outer limit on consecutive sentences, was
superseded by legislative action. See State v. Eisenman, 153 N.J. 462, 478
(1998) (citing N.J.S.A. 2C:44-5(a)).

                                      22                                 A-0876-18
            sentencing court were not based upon competent and
            credible evidence in the record; or (3) "the application
            of the guidelines to the facts of [the] case makes the
            sentence clearly unreasonable so as to shock the
            judicial conscience."

            [State v. Fuentes, 217 N.J. 57, 70 (2014) (alteration in
            original) (quoting State v. Roth, 95 N.J. 334, 364–65
            (1984)).]

Furthermore, "trial judges have discretion to decide if sentences should run

concurrently or consecutively." Miller, 205 N.J. at 128. See N.J.S.A. 2C:44-

5(a). "When a sentencing court properly evaluates the Yarbough factors in light

of the record, the court's decision will not normally be disturbed on appeal." Id.

at 129.

      Initially, we agree with the State that the judge's findings regarding the

aggravating factors, and his denial of the proposed mitigating factors, were fully

supported by the record. We reject defendant's argument to the contrary.

      However, since the sentencing and since the appellate briefs were filed,

the Court decided State v. Torres, 246 N.J. 246 (2021). In that case, the Court

exhaustively reviewed the Yarbough factors, while reaffirming the discretionary

authority of trial courts to impose consecutive sentences by using those

guidelines. Id. at 264–66.

      The Court recognized, however, that sentencing judges "often seized

upon" the "'no free crimes'" factor identified in Yarbough, but that since

                                     23                                    A-0876-18
Yarbough was decided, the Legislature had eliminated the sixth factor which

limited the overall length of consecutive sentences. Id. at 269. The Court

explained that the Yarbough "no free crimes" factor was part of "a set of

considerations that originally included an outer limit." Ibid. As a result, the

Court held:

                     An explicit statement, explaining the overall
              fairness of a sentence imposed on a defendant for
              multiple offenses in a single proceeding or in multiple
              sentencing proceedings, is essential to a proper
              Yarbough sentencing assessment. . . . Acknowledging
              and explaining the fairness of the overall sentence
              imposed on the defendant advances critical sentencing
              policies of the Code, as amplified by Yarbough. It
              remains, in fact, the critical remnant of accountability
              imposed by Yarbough, since the legislative elimination
              of the outer limit imposed by factor six.

              [Id. at 268.]

      In this case, the judge noted his reliance on the Yarbough factors, although

he repeatedly cited only the "no free crimes" factor without discussing any

others. He did not address, explicitly or implicitly, the overall fairness of the

fifty-one-year term of imprisonment with nearly forty-two years of parole

ineligibility imposed on a twenty-year-old defendant after his first adult

conviction.

      Make no mistake about it. These crimes were senseless and heinous,

resulting most notably in the death of an innocent eight-year-old child.

                                       24                                  A-0876-18
Defendant deserves the full measure of punishment the Criminal Code permits

through the reasoned exercise of judicial discretion. As the Court has now made

clear in Torres, critically, that includes the court's consideration of the overall

fairness of the sentence and an explicit statement to that effect.

      We therefore vacate the sentence imposed and remand the matter for

resentencing. We express no position on the appropriate aggregate sentence. In

all other respects, we affirm defendant's convictions.

      Affirmed, and remanded for resentencing. We do not retain jurisdiction.




                                      25                                    A-0876-18